Christiancy J.:
I concur with my brother Manning in holding the contract void, for the reason that it was taken by a part of the same public officers or agents who had been appointed under the law to let it, and who, as such officers, participated in letting the same contract which they assumed to take in their individual capacity.
As public officers, it was their duty in making the contract to act solely for the public interest, without reference to their own; not only as to the price to be given for the work, but in adopting the plan and specifications, and in the mode and time of performance: as individuals, in taking the contract, they must naturally (and while human nature' remains unchanged, we may almost say, necessarily) seek to adopt the plan, and to make' the terms most conducive to their own interests. The public were entitled to their best judgment, unbiased by their private interests, and by accepting the office they became bound to exércise such judgment, and to use their best exertions for the public good, regardless of them own. They had no right, while they continued in office, to place themselves in a position where their own interests would be hostile to those of the public.
The fact that those contractors did not constitute a majority of the joint boards of the several townships (though they were a majority of that of their own township), I do not regard as in any respect altering the principle; nor the fact that the contract was let.to the lowest bidder. The price alone is but one element embraced in the question, and even this might be affected by their influence, by fixing the time and place of the letting, by their right to decide upon the responsibility of the bidders, and by many other circumstances, over which, as members of the board, they might exercise an influence. But, the j>lan of the work, the materials to be used, and the *228mode and time of completion, might all he influenced by the individual interests of these men, and determined, in a way which would effectually exclude a fair competition in bidding. And, they would, of course, have a voice in determining upon the mode in which the work was after-wards done under the contract, and in its acceptance. In all these matters, the influence of these contractors would not only be given by their own votes, but, as all the members must be supposed to be more or less influenced by them, though but a minority, they may determine the majority; and, it is manifestly impossible, from the nature of the case, to ascertain and measure the amount of their influence upon the board, or in what manner it may have affected the action of the other members, or -what would have been the determination of the majority without that influence; the members themselves could neither state nor know it.
And, though these contractors may, as members of the board, have acted honestly, and solely with reference to the public interest, yet if they have acted otherwise, they occupy a position which puts it in their power to conceal the evidence of the facts, and to defy detection. If, therefore, such contracts were to be held valid, until shown to to be fraudulent or corrupt, the result, as a general rule, would be, that they must be enforced in spite of fraud or corruption. Hence, the only safe rule in such cases, is to treat the contract as void, without reference to the question of fraud in fact, unless affirmed by the opposite party. This rule appears to me so manifestly in accordance with sound public policy as to require no authority for its support.